DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-14 refers to “a filter”, however, claim 1 from which claim 7 depends also refers to “a filter”. It is unclear if these are the same filters or difference filters. Additionally, claims 8, 9 and 12 refer to the filter. However, a filter is defined in claim 1 and a filter is defined in claim 7 and it is unclear which filter is being referred to in claims 8, 9 and 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manteiga et al. US 2017/0241343 (US’343) in view of and Garcia Crespo US 2014/0301850 (US’850) and Klosinski et al. US 2017/0037780 (US’780).

Regarding claim 1, US’343 teaches a sump housing apparatus for a gas turbine engine includes: an annular body; and a plurality of service tubes arrayed around the body, each service tube having a proximal end intersecting the body and an opposed distal end, each service tube having an inner port communicating with an interior of the body; wherein the body and at least one of the service tubes are part of a monolithic whole (abstract). US’343 further teaches gas turbine engine includes one or more shafts which are mounted for rotation in several bearings, usually of the rolling-element type. The bearings are enclosed in enclosures called " sumps" which are pressurized and provided with an oil flow for lubrication and cooling (para. 2). Therefore, US’343 teaches that it is conventional to use pressurized sump systems in operating gas turbines. There are two sump pressurization tubes that connect to pressurized air (pressurized air conduit/supply hose) denoted 300 located at approximately the three o'clock and nine o'clock positions as seen in FIG. 5. A cross-sectional view of a representative sump pressurization tube 300 is shown in FIG. 8. The sump pressurization tube 300 has an inner tube 302 and an outer tube 304 separated by a space 306. A proximal end 308 of the sump pressurization tube 300 intersects the body 45. An inner port 303 defined by the inner tube 302 communicates with the sump 36 and provides a flowpath for air entering the sump 36, as shown generally by the arrow labeled "SP". A distal end 310 of the sump pressurization tube 300 may be coupled to conventional structure for providing pressurized air (not shown) (para. 42). A sump housing 44 is disposed between the combustor 14 and the outer shaft 22. The sump housing 44 performs numerous functions, among those functions it defines the outer boundaries of the sump 36 and provides physical mounting for the bearing 38 and the forward and aft seal assemblies 40, 42. The aft seal assembly 42 includes seals 42A, 42B (para. 30). Therefor, US’343 teaches conventional sumps are pressurized with gas and sealed from parts external to the sump. The connection of the tubes to the sump to provide pressurized air would require some kind of coupling component positioned on an end of the at least one supply hose. Therefore, US’343 a sump purge kit for a turbine system, the sump purge kit comprising: a pressurized air conduit receiving compressed air; at least one supply hose; and a coupling component positioned on an end of the at least one supply hose, the coupling component configured to fluidly couple the at least one supply hose to a sump system of the turbine system.

US’343 does not teach a nitrogen regulator in fluid communication with the pressurized air conduit; a filter in fluid communication with the nitrogen regulator the supply hose in fluid communication with the filter.

US’850 teaches systems and method for making and using turbomachine blades (para. 2). US’850 further teaches he shank cavity 76 may be filled with a pressurized fluid (e.g., air, nitrogen, CO2, etc.) that may be supplied by the compressor 12, the combustor 14, or other component of the combined cycle system 10. For example, the pressurized fluid may be a purge flow within the rotor 24. In the manner described below, the pressurized fluid may be exposed to an airfoil cavity of the airfoil 50 of each turbine blade 22. As such, the pressurized fluid may pressurize the interior of the turbine blade 22, thereby improving turbine blade 22 resiliency and increasing the turbine blade 22 resistance to impact from debris or other foreign objects traveling through the turbine 18 (para. 27). Therefore, US’850 teaches the pressurization fluid of US’343 can also include nitrogen. Porviding a source of nitrogen would require some kind of flow regulation device. Therefore, US’850 teaches a nitrogen regulator in fluid communication with the pressurized air conduit.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’343 to include a nitrogen regulator in fluid communication with the pressurized air conduit because US’850 teaches the pressurization fluid of US’343 can also include nitrogen and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified device of US’343 does not teach a filter in fluid communication with the nitrogen regulator the supply hose in fluid communication with the filter.

US’780 teaches a system for augmenting gas turbine power output is disclosed (abstract). US’780 further teaches that air that enters a gas turbine should be filtered (para. 15-18). Therefore, it is known to filter the air being supplied to the turbine of US’343 which would include a filter in fluid communication with the nitrogen regulator the supply hose in fluid communication with the filter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’343 to include a filter in fluid communication with the nitrogen regulator the supply hose in fluid communication with the filter because US’780 teaches , it is known to filter the air being supplied a turbine and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 2, the modified device of US’343 teaches the sump purge kit of claim 1. The modified device of US’343 further teaches that the sump is pressurized with a conventional source of compressed air and a conventional source of nitrogen, as discussed above. Therefore, US’343 further teaches an air source in fluid communication with the pressurized air conduit, the air source providing the compressed air to the pressurized air conduit; and a nitrogen source in fluid communication with the nitrogen regulator, the nitrogen source providing nitrogen to the nitrogen regulator.

Regarding claim 3, the modified device of US’343 teaches the sump purge kit of claim 1. The modified device of US’343 further teaches there are two sump pressurization tubes denoted 300 (para. 42). Therefore, multiple supply hoses and coupling components would be required, which reads on wherein the at least one supply hose includes: a first supply hose in fluid communication with the filter and a first sump vent conduit of the sump system via a first coupling component; and a second supply hose in fluid communication with the filter and a second sump vent conduit of the sump system via a second coupling component.

Regarding claim 4, the modified device of US’343 teaches the sump purge kit of claim 1. The modified device of US’343 further teaches multiple pressurization tubes connected to a conventional structure for providing pressurized air (para. 42, see fig. 5), which would require the tub to split between the multiple supply tubes. Therefore, the modified device of US’343 further teaches a splitter pipe fluidly coupling the first supply hose and the second supply hose to the filter.

Regarding claim 5, the modified device of US’343 teaches the sump purge kit of claim 1. The modified device of US’343 does not teach wherein the coupling component includes: an adapter plate configured to releasably couple the at least one supply hose to a sump vent conduit of the sump system of the turbine system. However, the coupling would have to be releasable to disconnect the supply of pressurized air from the turbine components. And the particular configuration would not change its operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’343 to include wherein the coupling component includes: an adapter plate configured to releasably couple the at least one supply hose to a sump vent conduit of the sump system of the turbine system because US’343 teaches that the pressurization supply device is separate from the turbine and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).


Regarding claim 6, the modified device of US’343 teaches the sump purge kit of claim 1. The modified device of US’343 further teaches that nitrogen can be used as a pressurization fluid and therefore would have to have a regulated flow, as discussed above. Therefore, the modified device of US’343 further teaches wherein the nitrogen regulator regulates a flow of nitrogen through the nitrogen regulator.

Regarding claims 7 and 8, the modified device of US’343 teaches the sump purge kit of claim 1. The modified device of US’343 further teaches filtering the pressurization fluid/gases which enter the turbine, as discussed above, which would include a filter fluidly coupled to the nitrogen regulator, with regard to claim 7 and wherein the filter is positioned downstream of the nitrogen regulator and the pressurized air conduit, the filter being configured for at least one of filtering and removing contaminants from at least one of pressurized air provided by the pressurized air conduit and a flow of nitrogen regulated by the nitrogen regulator, with regard to claim 8.


Regarding claims 9 and 10, the modified device of US’343 teaches the sump purge kit of claim 7.

The modified device of US’343 does not teach a pressure gauge in fluid communication with and positioned downstream of the filter, wherein the pressure gauge is configured for at least one of regulating and adjusting a pressure and a flow volume of at least one of the pressurized air and a flow of nitrogen regulated by the nitrogen regulator, with regard to claim 9 and wherein the pressure gauge is configured to regulate at least one of a pressure and a flow volume of pressurized air and nitrogen to prevent back flow in the at least one supply hose, with regard to claim 10.

However, the purpose of the pressurization fluid is to pressurize the sump. The gas turbine engine includes one or more shafts which are mounted for rotation in several bearings, usually of the rolling-element type. The bearings are enclosed in enclosures called “sumps” which are pressurized and provided with an oil flow for lubrication and cooling (para. 2). There for it would be obvious to monitor the pressurization value so that the sump can perform multiple functions, including physical mounting of the bearing races, location of oil and air seals, supply of lubricating oil to the bearings, scavenging spent oil, pressurization of the sump, and ventilation (para. 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’343 to include a pressure gauge in fluid communication with and positioned downstream of the filter, wherein the pressure gauge is configured for at least one of regulating and adjusting a pressure and a flow volume of at least one of the pressurized air and a flow of nitrogen regulated by the nitrogen regulator, with regard to claim 9 and wherein the pressure gauge is configured to regulate at least one of a pressure and a flow volume of pressurized air and nitrogen to prevent back flow in the at least one supply hose, with regard to claim 10 because US’343 teaches the sump must perform multiple functions, including physical mounting of the bearing races, location of oil and air seals, supply of lubricating oil to the bearings, scavenging spent oil, pressurization of the sump, and ventilation and ensuring correct pressurization will allow the sump to perform these functions.

Regarding claims 11-14, the modified device of US’343 teaches the sump purge kit of claim 9.

The modified device of US’343 does not teach a connection device positioned between the at least one supply hose and the pressure gauge, wherein the connection device is configured for fluidly coupling the at least one supply hose with the pressure gauge, and the at least one supply hose is in fluid communication with the pressure gauge and the nitrogen regulator, with regard to claim 11, wherein the connection device is positioned between the at least one supply hose and the filter, and wherein the connection device is configured for fluidly coupling the at least one supply hose with the filter, with regard to claim 12 wherein the connection device includes a quick connection device, with regard to claim 13 and wherein the coupling component is configured for fluidly coupling to the sump system of the turbine system, with regard to claim 14.

However, making certain parts separable from each other for quick replacement and maintenance and/or selecting the configuration of connections of the parts to make the connection process quick would be obvious absent persuasive evidence that the particular configuration of the claimed product is significant.

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of US’343 to include a connection device positioned between the at least one supply hose and the pressure gauge, wherein the connection device is configured for fluidly coupling the at least one supply hose with the pressure gauge, and the at least one supply hose is in fluid communication with the pressure gauge and the nitrogen regulator, with regard to claim 11, wherein the connection device is positioned between the at least one supply hose and the filter, and wherein the connection device is configured for fluidly coupling the at least one supply hose with the filter, with regard to claim 12 wherein the connection device includes a quick connection device, with regard to claim 13 and wherein the coupling component is configured for fluidly coupling to the sump system of the turbine system, with regard to claim 14 because the modified device of US’343 include the same parts including a supply hose, a pressure regulator and a nitrogen regulator, the court has held that if it were considered desirable for any reason to make pieces separable, it would be obvious to make the parts separable for that purpose and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B), and MPEP 2144.04 V.C
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713